[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This case involves an entry and detainer action brought by Ms. Chasney, the tenant, against Ms. D'Amato, the landlord. The defendant did not appear for the last two scheduled days of trial.
Based on all the evidence produced at trial and the credibility of the witness, the court finds that the plaintiff has met her burden of proof and the court therefore finds that the defendant has detained and/or destroyed the personal property of the plaintiff in violation of Conn. Gen. Stat. 47a-43 et. seq. Although the plaintiff was entitled to seek double damages, she has asked the court to award only actual damages and costs. The case cited by the defendant, Damico v. Dalton, 1 Conn. App. 186 (1984), is not applicable to this case since the value after the unlawful CT Page 9082 detention is not able to be determined since the plaintiff has not had access to the property for any valuation. The cases, Shane v. Tabor, 5 Conn. App. 363 (1985), and Griffin v. Nationwide Moving and Storage Co., 187 Conn. 405 (1982), cited by the plaintiffs are directly on point. The plaintiff testified that the valuation of the lost personal property was $7,555.56. She also testified to the age and condition of the various items. Based on all that testimony, the court awards the plaintiff $6,000.00 for the lost property. The plaintiff also testified that she owed the defendant $200.00 for a personal loan and therefore wanted that as a setoff in her award. Accordingly, judgment is entered for the plaintiff in the amount of $5,800.00 plus costs.
Clarine Nardi Riddle, Judge